HOUSTON, Justice
(concurring specially).
If I had voted to quash the writ in Ex parte Sizemore, 611 So.2d 1069 (Ala.1993), as did all the other members of this Court, *1304I would join Justice Steagall’s dissent; however, I firmly believe that it is unconstitutional to bring a class action against the State of Alabama or its officers and agents in their- official capacities, when a result favorable to the plaintiff would directly affect a property right of the state. Section 14 of the Alabama Constitution prohibits this; Ex parte Sizemore, supra (Houston, J., dissenting). If the State Department of Revenue was made a party defendant in this class action, the action would directly affect a property right of the state.